 OHIO BRASS COMPANYOhio Brass Company and Ricky Hillyer. Case 8-CA-1339-1April 13, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANUpon a charge duly filed on November 6, 1979,by Ricky Hillyer, an Individual, the General Coun-sel of the National Labor Relations Board, by theRegional Director for Region 8, on May 29, 1980,issued and served on the parties a complaint andnotice of hearing. In substance, the complaint al-leges that Ohio Brass Company, herein called Re-spondent, interrogated an employee in violation ofSection 8(a)(1) of the National Labor RelationsAct, as amended, by inquiring about "the employ-ee's protected concerted activities in processing in-dustrial compensation claims." On June 2, 1980,Respondent filed an answer admitting in part, anddenying in part, the allegations of complaint, andrequesting that the complaint be dismissed.Thereafter, on various dates in November 1980,the parties entered into a stipulation of facts inwhich they petitioned the Board to approve thetransfer of this proceeding to the Board andwaived a hearing before an administrative lawjudge, the making of findings of fact and conclu-sions of law by an administrative law judge, andthe issuance of an administrative law judge's deci-sion. The parties further stipulated that the entirerecord in this proceeding shall consist of thecharge, the complaint and notice of hearing, theanswer, and the stipulation of facts with accompa-nying exhibits. On December 11, 1980, the partiesfiled the stipulation of facts and a motion to trans-fer the proceeding with the Board. On February20, 1981, the Board granted the motion, approvedthe stipulation, transferred the proceeding to theBoard, and advised the parties that they could filebriefs with the Board in Washington, D.C. There-after, the General Counsel and Respondent filedbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the basis of the stipulation, the briefs, andthe entire record in this proceeding, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation with itsprincipal office located in Mansfield, Ohio, and afacility located in Barberton, Ohio, is engaged inthe manufacture of high voltage porcelain insula-tors. Annually, in the course and conduct of itsbusiness, Respondent ships finished products valuedin excess of $50,000 to points directly outside theState of Ohio.The parties stipulated, and we find, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Stipulated Facts IRespondent's standard application for employ-ment form, which has been in use continuouslysince June 1, 1979, and which must be, and hasbeen, completed by all applicants for employmentat Respondent's Barberton, Ohio, facility, asks,inter alia, whether the applicant has ever "filed anindustrial claim." The application includes otherquestions about the applicant's health, safety back-ground, and physical limitations, if any, Specifical-ly, it questions whether the applicant has ever beenhurt in an industrial accident, has ever had spinalinjuries or complaint of bad back, or has any physi-cal limitations. The application 2 also notes that allemployment is dependent upon the applicant's sat-isfactorily passing a physical examination.B. Contentions of the PartiesThe General Counsel contends that Respondentviolated Section 8(a)(1) of the Act by asking its ap-plicants for employment, on Respondent's standardapplication form, whether they have filed prior in-dustrial, i.e., workers' compensation, claims. TheGeneral Counsel argues that such an inquiry, unlessjustified by a legitimate and substantial business ne-cessity, violates Section 8(a)(1) of the Act becauseit asks about an applicant's past involvement inprotected concerted activity. In support of his posi-tion, the General Counsel relies, inter alia, on'Respondent's brief to the Board set forth a number of alleged factswhich were not included in the parties' original agreed-upon stipulation.On March 17, 1981, the General Counsel filed a motion to strike portionsof Respondent's brief which contained alleged facts not included in thestipulation. We grant the General Counsel's motion and consider hereinonly those facts included in the parties' original stipulation of facts.'The relevant portion of the application is attached to this Decision asan appendix [omitted from publication].261 NLRB No. 18137 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoatel Alaska, Inc., 236 NLRB 1458 (1978), andKrispy Kreme Doughnut Corp., 245 NLRB 1053(1979). Admitting that an employer has a legitimateand substantial business interest in the health andphysical capabilities of his employees, as well as aninterest in avoiding hiring employees who present apotential for industrial risk, the General Counselnevertheless contends that the questions on Re-spondent's application which directly relate to anapplicant's physical condition, coupled with the re-quired physical examination, supply Respondentwith the necessary information concerning suchmatters. Accordingly, there is no necessity to askwhether an applicant has filed an industrial claim.Respondent, on the other hand, contends that byasking applicants for employment whether theyhave filed an industrial claim it is seeking informa-tion that is relevant to the safe and efficient oper-ation of its business. Respondent further contendsthat asking whether an applicant has ever filed anindustrial claim does not interfere with employees'ability to engage in protected concerted activities.In support of its position, Respondent relies, interalia, on Buck Kreihs Company, Inc., 227 NLRB 352(1976), and Daniel Construction Company, a Divisionof Daniel International Corporation, 240 NLRB 1254(1979). Finally, Respondent contends that, even ifthe Board decides that Respondent's employmentapplication form is unlawful, Respondent shouldnot be found guilty of an unfair labor practice inthis proceeding because it was allegedly acting incompliance with existing law when it formulatedand used its employment application form. In es-sence, Respondent argues that any decision findinga violation here should be applied prospectivelyonly.C. DiscussionIt is well settled that it is unlawful for an em-ployer to inquire into employees' past exercise ofprotected concerted activity unless the employerhas a substantial and legitimate business justifica-tion for doing so.3It is also well settled that appli-cants for employment enjoy the protection of Sec-tion 7 of the Act.4In Krispy Kreme Doughnut,supra, the Board found that the filing of a workers'compensation claim by an individual employeeconstituted protected concerted activity and thatthe discharge of an employee because of his ex-pressed intent to file such a claim was unlawful.We now must determine whether it was unlawfulfor Respondent simply to inquire of an applicant onI Rochester Cadet Cleaners Inc., 205 NLRB 773 (1973); Boatel Alaska,supra' Lucy Ellen Candy Division of F & F Industries; Inc., 204 NLRB 121,123 (1973).its employment application form whether the appli-cant had previously filed an industrial or workers'compensation claim. For the following reasons, wefind no violation of the Act in such inquiry.Unlike employer inquiries into an employee ap-plicant's prior union experiences or affiliations, forwhich there is no legitimate business justification,Respondent, in the instant case, has a legitimateand substantial business justification for its inquiry,i.e., the health and safety of its work force. Itsknowledge that an applicant has filed a prior indus-trial claim may alert Respondent to the fact thatthe employee applicant may once have been in-jured on the job, raising the possibilities of a con-tinuing injury. At the least, the information may beof aid to the physician conducting the entry physi-cal, and the information is relevant to the decisionto hire an applicant.5Thus, Respondent is entitledto be aware of any possible physical limitations ofprospective employees to determine whether it isadvisable to hire them, and, if they are hired, toavoid placing them in situations potentially danger-ous to themselves and their fellow workers. Inquir-ing into an applicant's past history of industrialclaims does not, as the General Counsel would inti-mate, per se, interfere with the applicant's ability toengage in protected concerted activity. We see no"inherently coercive" effect on such protected ac-tivity where, as here, and unlike those cases whereinquiry is made of an applicant's prior union activi-ty, Respondent has a legitimate reason for such in-quiry. Moreover, there is no evidence in the instantcase that Respondent has ever refused to hire anyapplicant simply because of that applicant's priorfiling of industrial or workers' compensationclaims.As noted, in Krispy Kreme, supra, the Boardfound that an employer had violated the Act whenit discharged an employee solely because of his ex-pressed intent to file a workmen's compensationclaim. The Board found that the employee's "refus-al to forebear from filing a claim opposes [the em-ployer's] attempt to deny him and other employeesaccess to workmen's compensation benefits," whichwere benefits that arose out of the employment re-lationship and which were of common interest toemployees. 6Here we find no attempt by Respondent to"deny employees access to workmen's compensa-tion benefits" by its simple inquiry into whether anapplicant had ever filed for such benefits. We alsonote that the Administrative Law Judge in KrispyKreme indicated that the discharge of the employee'Cf. Daniel Construction, supra; Buck Kreihs, suprs6 245 NLRB at 1053.138 OHIO BRASS COMPANYthere "because he manifested an intention to file aworkmen's compensation claim, if condoned,would recognize a right in employers to create acoercive aura with respect to this remedial proce-dure and thereby to dampen the salutary impact ofworkmen's compensation laws on job safety gener-ally."7Such a "coercive aura" is not involved in acase, like the instant case, where the conduct com-plained of is the mere inquiry about the filing of aclaim in the past, and where the General Counselhas shown no untoward motive on Respondent'spart for such an inquiry.8In such circumstances,we find no violation in Respondent's asking such aquestion on its application form, since we deem it apertinent question "bearing upon the applicant'shistory of personal injury,"9and one which wefind Respondent was privileged to ask.'7245 NLRB at 1062.In Krispy Kreme the Board found the employee's activity protectedbecause the matter of workers' compensation benefits arose out of theemployment relationship and was of common interest to other employees.Accordingly, the discharge (for expressed intent to file a workers' com-pensation claim) denied access to compensation to an individual employ-ee and, by example, to other employees. Here, we are faced with a situa-tion where an inquiry is made into an applicant's prior filing of industrialclaims. While applicants for employment are entitled to the protections ofthe Act and we have held that it is per se unlawful for an employer toinquire of an applicant's prior union activities, other inquiries may belawful if supported by a substantial and legitimate business justification.Here, we have determined that Respondent has a substantial and legiti-mate business justification for its inquiry, i.e., the health and safety of itswork force. Further, here, unlike Krispy Kreme, there is no showing thatany applicant or employee has been directly or "by example" deniedaccess to compensation by the employer's inquiry because no evidencehas been presented to show that Respondent has ever refused to hire anyapplicant who had previously filed an industrial claim.'Daniel Construction, supra, 240 NLRB at 1258.'o Daniel Construction Company. supra, Buck Kreihs. supra; cf. KrispyKreme, supra at 1057-60.Because we find that Respondent did not violate the Act by inquiringof applicants for employment if they had filed industrial claims, we find itunnecessary to reach Respondent's other contention that any decisionfinding a violation should be applied prospectively only.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaint be,and it hereby is, dismissed in its entirety.MEMBER ZIMMERMAN, concurring:I agree that Respondent's inquiry on a standardapplication form as to whether the job applicanthad ever "filed an industrial claim"-the only issuein this case-is not a violation of the Act. Unlikemy colleagues, however, I would find it unneces-sary to examine Respondent's justification for theinquiry.They assert that no employer inquiry concerningpast exercise of protected activity is lawful unlessthe employer has a substantial and legitimate busi-ness justification for doing so. Requiring such justi-fication is, of course, valid with respect to unionactivity, which is expressely protected by Section 7of the Act. Filing workers' compensation claims,however, should be distinguished as an impliedSection 7 right. Such claims do arise out of the em-ployment relationship, and are presumed to be ofcommon interest to other employees, absent evi-dence of disavowal of concern by employees.'5The filing of such claims is thus protected by theAct only through a rebuttable presumption that theactivity is concerted, and, unlike union activity, itis not covered per se by the Act. Accordingly, themere inquiry into the filing of past claims cannotbe found unlawful in the absence of evidence ofunlawful motive. No such unlawful purpose is in-volved here, and I therefore join in dismissing thecomplaint." Alleluia Cushion Coa. Inc, 221 NLRB 999 (1975); Self Cycle &Marn'e Distributor Cao. Inc., 237 NLRB 75 (1978); Krispy Kreme Dough-nut Corp., 245 NLRB 1053 (1979), enforcement denied 635 F.2d 304 (4thCir. 1980).139